DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims submitted on 1/26/2021, are acknowledged and accepted. The Applicant amended claims 1 and 9. Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the argument is based on new amendment. New ground of rejection has been made and applicant's argument is moot in view of the new ground of rejection necessitated by the amendments. The Applicant argued in page 6 of the remarks that Haisch does not disclose the added limitations: Claim 1: “as amended, requires "automatically keeping the object … .. when the housing (5) and the optical assembly (7) is are manually moved essentially perpendicularly to the viewing axis (17) of the optical assembly (7)" (emphasis added). Haisch does not disclose this limitation”; and “Claim 9, as amended, requires "wherein the lens adjustment assembly (29) is configured to automatically tilt the optical assembly (7) relative to the housing (5) to thereby direct the optical assembly … position of the manually moved optical assembly (7)" (emphasis added). Here again, Haisch does not disclose the emphasized limitation”. The Examiner respectfully disagrees. Haisch in Figs. 1-3 and in paragraphs 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haisch (US 2005/0117207).

Regarding claim 1, Haisch teaches a method for observing an object using a medical observation apparatus (refer to US 2005/0117207), having a housing (stand 5 comprises, as a base stand member, a pedestal 9, [0026]) and an optical assembly (a microscopy optics 3, [0026]) supported by the housing (Fig. 1 shows optics 3 is supported by the stand 5; “microscopy optics 3, mounted on and carried by a stand 5”, [0026]), the method comprising the steps of: 

manually moving the housing and the optical assembly (“the user can apply a force onto the stand 5 or the microscope chassis 47, in order to displace the microscope 3 near the object 63”, [0033]; “a base stand member and an objective lens supporting stand member supporting the at least one objective lens; the at least one first hinge of the first hinge group allowing, in at least a first mode of operation of the microscopy system, a user to freely displace relative to each other the two stand members hinged together by the first hinge by applying a force to the stand” [0013], Fig. 1 shows “a pedestal 9 having wheels”, [0026] to move the system; “the microscope 3 can be displaced within a useful working volume and can be oriented by displacing the stand members around the pivot axes”, [0026]. Also [0027] teaches manually moving by the user by overcoming friction force) essentially perpendicularly to the viewing axis of the optical assembly from one position to another position (Fig. 2 shows displaced optics 3 essentially perpendicularly to the axis 57 of the optical assembly 3 from one position in the right to another position in the left, Fig. 2 shows the arrow from 71 to 71 is perpendicular to axis 57; “translational displacement of a location 71”, [0030]);
and automatically keeping the object in the field of view by automatically tilting the optical assembly relative to the housing (focus region 65, [0029]; “The stand has a plurality of hinges, of which a first group comprises a position detecting sensor for sensing a hinge position and a second group comprising an actuator for the change of the hinge position. In an automatic control mode, the actuators are controlled in 
 when the housing and the optical assembly (housing: stand 5 comprises, as a base stand member, a pedestal 9; optical assembly: optics 3) are manually moved essentially perpendicularly to the viewing axis of the optical assembly (“the user can displace the microscope 3 by applying a force onto microscope 3 or the stand 5” [0036], “in at least a first mode of operation of the microscopy system, a user to freely displace relative to each other the two stand members hinged together by the first hinge by applying a force to the stand”, [0013]).
Regarding claim 2, the method according to claim 1 is rejected (see above).
Haisch teaches the method according to claim 1. 
Haisch further teaches, wherein the method further comprises the steps of: 

Regarding claim 6, the method according to claim 2 is rejected (see above).
Haisch teaches the method according to claim 2. 
Haisch further teaches, wherein the method further comprises the steps of: calculating correction data from the position data; and readjusting the optical assembly based on the calculated correction data (“the controller 87 obtains measuring values of angle sensors 97, which are comprised in the hinges 11, 19 and 25 respectively, in order to detect the positions of the stand members which are connected with each other by the hinges 11, 19 and 25 relative to each other”, [0034], teaches reading the data; and “Then, the controller 87 controls the actuators 91 of the hinges 31, 43 and 49 in dependence of the detected changes in positions with an goal that a point P of intersection of the object plane 61 and the optical axis 57 remains as far as possible at a same position. In order to achieve this as far as possible, also the actuator 59 is controlled by the controller 87 in order to change the working distance A of the objective 
Regarding claim 7, the method according to claim 1 is rejected (see above).
Haisch teaches the method according to claim 1. 
Haisch further teaches, wherein the medical observation apparatus is a microscope (Microscopy system and method, the title of the Patent).
Regarding claim 9, Haisch teaches a medical observation apparatus (refer to US 2005/0117207) for observing an object (a surface of an object 63 to be observed, [0029), the apparatus comprising: 
a housing (Fig. 1 stand 5 comprises, as a base stand member, a pedestal 9, [0026]); 
an optical assembly supported by the housing (Fig. 1, “microscopy optics 3, mounted on and carried by a stand 5”, [0026]), 
the optical assembly having an optical viewing axis (Fig. 2, axis 57, [0029]) and a field of view (Fig. 2, focus region 65, [0029]); and 
a lens adjustment assembly connected to the optical assembly (Figs. 1-3; all actuators, controllers, hinges, switches and sensors are parts of the adjustment assembly, See Fig. 3 for “a schematic illustration of a controller for controlling the microscopy system shown in FIG. 1”, [0024]); wherein 
the optical assembly is manually movable essentially perpendicularly to the optical viewing axis from one position to another position (“the user can apply a force 
wherein the lens adjustment assembly is configured to automatically tilt the optical assembly relative to the housing (focus region 65, [0029]; “The stand has a plurality of hinges, of which a first group comprises a position detecting sensor for sensing a hinge position and a second group comprising an actuator for the change of the hinge position. In an automatic control mode, the actuators are controlled in dependence of signals of the position detecting sensors” [abstract], “the hinges 31, 43 and 49 being provided with actuators 91 can be controlled automatically, in order to maintain the focus region 65 at a substantially same position of the object 63”, [0036], Fig. 1 shows the housing, hinges and the objective; Fig. 2 shows the optical assembly tilted from I to II; Fig. 3 shows schematic illustration of a controller for automatically controlling the microscopy system; “the controller 87 controls the actuators 91 of the hinges 31, 43 and 49 in dependence of the detected changes in positions with an goal that a point P of intersection of the object plane 61 and the optical axis 57 remains as 
direct the optical assembly to the object based on position data representative of the position of the manually moved optical assembly (“the user can displace the microscope 3 by applying a force onto microscope 3 or the stand 5, wherein the hinges 31, 43 and 49 being provided with actuators 91 can be controlled automatically, in order to maintain the focus region 65 at a substantially same position of the object 63”, [0036]; “The stand has a plurality of hinges, of which a first group comprises a position detecting sensor for sensing a hinge position and a second group comprising an actuator for the change of the hinge position. In an automatic control mode, the actuators are controlled in dependence of signals of the position detecting sensors” [abstract]).
Regarding claim 10, the medical observation apparatus according to claim 9 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 9. 
Haisch further teaches, wherein the lens adjustment assembly includes a position sensor for generating the position data (”the actuator is controlled based on a position signal of a position detection system of the microscopy system”, [0012]; “a position detecting system having at least one sensor, wherein the position detecting system is 
Regarding claim 11, the medical observation apparatus according to claim 10 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 10. 
Haisch further teaches, wherein the position data represents position and/or angular orientation of the optical assembly (“the controller 87 obtains measuring values of angle sensors 97, which are comprised in the hinges 11, 19 and 25 respectively, in order to detect the positions of the stand members which are connected with each other by the hinges 11, 19 and 25 relative to each other”, [0034]),
Regarding claim 12, the medical observation apparatus according to claim 10 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 10. 
Haisch further teaches, wherein the position sensor comprises a pattern recognition module for identifying, in input image data, at least one structure and an orientation of the structure relative to the optical assembly (“the change of the position may also be determined, for example, by a position detecting system being independent of the hinges of the stand. For example, the position detecting system may detect the position of the objective lens and transfer the coordinates of this position in an appropriate form to the controller 87. Such a position detection system can also be realized, for example, by applying a mark to the chassis 47 of the microscope 3, which is observed, for example, by a plurality of cameras. The position can also be determined by a triangulation method”, [0043]).
Regarding claim 13, the medical observation apparatus according to claim 12 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 12. 
Haisch teaches a position detecting system to observe the pattern (applying a mark to the chassis 47 of the microscope 3, which is observed, [0043]). Haisch further teaches, 
wherein the pattern recognition module comprises a stereoscopic imaging module (“The user of the microscopy system 1 looks with both of his eyes into the oculars in order to perceive an enlarged stereoscopic representation or image of the object 63 being disposed in the focus region 65”, [0029]).  
Regarding claim 15, the medical observation apparatus according to claim 9 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 9. 
Haisch further teaches, wherein the lens adjustment assembly includes a calculation module configured to compute correction data based on the position data, and wherein a direction of the optical assembly is adjusted based on the correction data (“the controller 87 obtains measuring values of angle sensors 97, which are comprised in the hinges 11, 19 and 25 respectively, in order to detect the positions of the stand members which are connected with each other by the hinges 11, 19 and 25 relative to each other”, [0034], teaches reading the data; and “Then, the controller 87 controls the actuators 91 of the hinges 31, 43 and 49 in dependence of the detected changes in positions with an goal that a point P of intersection of the object plane 61 and the optical axis 57 remains as far as possible at a same position. In order to achieve this as far as possible, also the actuator 59 is controlled by the controller 87 in order to change the 
Regarding claim 16, the medical observation apparatus according to claim 9 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 9. 
Haisch further teaches, wherein the lens adjustment assembly comprises a controller (Fig. 3; controller 87, [0033]) having an input interface for receiving the position data (Fig. 3; 87 receives input from 97. “angle sensors 97, which are comprised in the hinges 11, 19 and 25 respectively, in order to detect the positions”, [0034]), and further having an output interface (91) for providing correction data to a movable readjustment assembly for readjusting the optical assembly to keep the object in focus (Fig. 3; “controller 87 controls the actuators 91 of the hinges 31, 43 and 49 in dependence of the detected changes in positions with an goal that a point P of intersection of the object plane 61 and the optical axis 57 remains as far as possible at a same position”, [0035]). 
Regarding claim 17, the medical observation apparatus according to claim 9 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 9. 
Haisch further teaches, wherein the medical observation apparatus is a microscope (“The invention relates to a microscopy system and in particular to a surgical microscopy system”, [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Haisch as applied to claim 1 above, in view of Kokichi (JP 2006011145).

Regarding claim 3, the method according to claim 1 is rejected (see above).
Haisch teaches the method according to claim 1. 
Haisch does not explicitly teach the method further comprises the steps of: recognizing at least one pattern of the object; retrieving position data based on a variation of the at 
Haisch and Kokichi are related to microscope apparatus.   
Kokichi teaches, wherein the method further comprises the steps of: recognizing at least one pattern of the object; retrieving position data based on a variation of the at least one pattern; and applying the position data for readjusting the optical assembly to keep the object in focus ([0039-47] teaches this limitation. “the binocular stereoscopic observation device 30 has such a configuration, the observer displays the left and right disparity images captured through the image pickup elements 41 and 42 of the binocular microscope 10”, [0039]; “the three-dimensional reconstruction unit 31 has a drive control unit 34 that controls the posture and focus of the binocular microscope 10 based on the relative position and shape data of the observation object O reconstructed by the three-dimensional reconstruction unit 31 is connected, and a mode changeover switch 35, a position designation button 36, and a movement instruction means 37 are attached to the drive control unit 34” [0040]; “When the relative position and shape data of the observation object O are reconstructed by the three-dimensional reconstruction unit 31, it is possible to know what kind of object O is arranged at which position with respect to the binocular microscope 10. That is, it can be seen that the binocular microscope 10 itself recognizes what kind of object O is being observed”, [0041]; …” the three dimensional coordinate data reconstructed three-dimensionally, and the observation position is angled so as not to change. By driving the α, β, and Z positions in a coordinated manner, it is possible to easily change the observation direction without changing the observation position or the focal position”, [0044] ... “Since the focus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pattern recognition, retrieving position data based on pattern, applying the position data for readjusting the to keep the optical assembly to keep the object in focus. One ordinary skill in art would have been motivated to use the sensors to detect the object, image capturing mechanism and reconstructing the image and based on images of the object detected by the sensors, change the observation direction and keep the object in focus, as Kokichi teaches in [0039-0047]. 
Regarding claim 4, the method according to claim 3 is rejected (see above).
Haisch in view of Kokichi teaches the method according to claim 3. 
Kokichi further teaches, wherein recognizing the at least one pattern comprises stereoscopic imaging of the object (“the binocular stereoscopic observation device 30 has such a configuration, the observer displays the left and right disparity images captured through the image pickup elements 41 and 42 of the binocular microscope 10”, [0039]).  

Claims 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haisch as applied to claim 1 above, in view of Lilagan et al. (US 9,948,852).

Regarding claim 5, the method according to claim 2 is rejected (see above).
Haisch teaches the method according to claim 2. 
Haisch teaches the method comprises, “the actuator is controlled based on a position signal of a position detection system of the microscopy system”, [0012]; “a position detecting system having at least one sensor, wherein the position detecting system is configured to generate a position signal representing a change of a position of the at least one objective lens based on a sensor signal of the at least one sensor; and a controller, configured to actuate, in the first mode of operation of the microscopy system, the first actuator of the at least one second hinge to displace the pair of stand members connected by the at least one second hinge based upon the position signal generated by the position detecting system”, [0013].
Haisch does not explicitly teach, reading-out assignment data from an assignment table; correlating the position data with correction data; and readjusting the optical assembly based on the correlated correction data.
Haisch and Lilagan are related to the instruments of adjustment and control of an image.
Lilagan teaches reading-out assignment data from an assignment table; correlating the position data with correction data; and readjusting the optical assembly based on the correlated correction data (“the method may determine the desirable adjustment by using a Look-Up Table (LUT) of empirically determined values which is indexed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a look-up table (LUT) of empirically determined or desired values. One ordinary skill in art would have been motivated to use the LUT to compare the desired or realistic data to get the better adjustment of the equipment.
Regarding claim 8, the method according to claim 1 is rejected (see above).
Haisch teaches the method according to claim 1. 
Haisch does not explicitly teach, a non-transient computer readable storage medium comprising a program for executing the method according to claim 1.
Haisch and Lilagan are related to the instruments of adjustment and control of an image.
Lilagan teaches a non-transient computer readable storage medium comprising a program for executing the method according to claim 1 (the method determines a desirable adjustment for the control element. As an example, the method may determine the desirable adjustment by using an empirically determined equation which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a memory to store and collect the data of determined or desired values. One ordinary skill in art would have been motivated to use a computer memory to store the collected data and use a program to execute by the processor to calculate faster the required value for desired or realistic adjustment to better control the image characteristics include brightness, focus, contrast, resolution, color balance, and sharpness, as Lilagan teaches in [col. 6, line 66-col. 7, line 17].
Regarding claim 14, the medical observation apparatus according to claim 9 is rejected (see above).
Haisch teaches the medical observation apparatus according to claim 9. 
Haisch further teaches, data which correlate the position data with correction data (“a position detecting system having at least one sensor, wherein the position detecting system is configured to generate a position signal representing a change of a position of the at least one objective lens based on a sensor signal of the at least one sensor”, [0013]), 
Haisch does not explicitly teach, wherein the lens adjustment assembly includes a storage module storing assignment data which correlate the position data with correction data, and wherein a direction of the optical assembly is adjusted based on the correction data.

Lilagan teaches the adjustment assembly includes a storage module storing assignment data which correlate the position data with correction data, and wherein a direction of the optical assembly is adjusted based on the correction data (“the method determines a desirable adjustment for the control element. As an example, the method may determine the desirable adjustment by using an empirically determined equation which is a function of depth values. The equation in this case may be included in program code stored in memory 1033 and executed by the processor 1030”, [col. 6, line 62-col. 7, line 1]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a memory to store and collect the data of determined or desired values. One ordinary skill in art would have been motivated to use a computer memory to store the collected data and use a program to execute by the processor to calculate faster the required value for desired or realistic adjustment to better control the image characteristics include brightness, focus, contrast, resolution, color balance, and sharpness, as Lilagan teaches in [col. 6, line 66-col. 7, line 17].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872